UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1397


JESTINE DELORES WASHINGTON,

                    Plaintiff - Appellant,

             v.

SOUTH STATE BANK; FED. COURT; AT&T; COMCAST; DIRECT TV;
DOBSON & PEST CONTROL D-Z,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Richard Mark Gergel, District Judge. (2:17-cv-03464-RMG)


Submitted: July 9, 2018                                           Decided: July 27, 2018


Before GREGORY, Chief Judge, and WYNN and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jestine Delores Washington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jestine Delores Washington seeks to appeal the district court’s orders dismissing

her complaint and denying reconsideration. The district court referred this case to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate judge

recommended that relief be denied and advised Washington that failure to file timely

objections to this recommendation could waive appellate review of a district court order

based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766

F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).

Washington has waived appellate review by failing to timely file objections after

receiving proper notice. Accordingly, we deny Washington’s motion to seal the informal

brief and dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            DISMISSED




                                           2